Citation Nr: 1428513	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  12-26 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for bladder neuropathy and dysfunction, including as secondary to service-connected diabetes mellitus type II.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Patricia Kingery, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from May 1962 to July 1991.  

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In May 2014, the Veteran testified at a Board videoconference hearing at the local RO in Houston, Texas, before the undersigned Veterans Law Judge sitting in Washington, DC.  A transcript of the hearing is of record.  In reviewing this case, the Board has not only reviewed the Veteran's physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  


FINDING OF FACT

The Veteran's currently diagnosed bladder neuropathy and dysfunction is causally related to the service-connected diabetes mellitus type II.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bladder neuropathy and dysfunction, as secondary to the service-connected diabetes mellitus type II, have been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.               38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Board is granting service connection for bladder neuropathy and dysfunction, which constitutes a full grant of the benefits sough on appeal; therefore, no further discussion regarding VCCA notice or assistance duties is required.

Service Connection for Bladder Neuropathy and Dysfunction

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).  

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.     38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

As adjudicated below, the Board is granting service connection for bladder neuropathy and dysfunction based on secondary service connection under 38 C.F.R. § 3.310; therefore, the additional service connection theory of direct service connection pursuant to the same benefit is rendered moot, and there remain no questions of law or fact as to the fully granted service connection claim.  For this reason, the theory of direct service connection will not be further discussed.  See 38 U.S.C.A. § 7104 (West 2002) (stating that the Board decides questions of law or fact).

The contention liberally construed for the Veteran is that his current bladder neuropathy and dysfunction is associated with the service-connected diabetes mellitus.  In a March 2008 written statement, the Veteran contended that he experienced excessive urination at night due to diabetes.  In a September 2012 substantive appeal (VA Form 9), the Veteran contended that the diagnosis of benign prostatic hypertrophy was not causing his bladder dysfunction, indicating instead that it was caused by the service-connected diabetes mellitus.  In a May 2014 written statement, the Veteran stated that his VA doctor had advised him that his kidney was not functioning properly and that this could be a result of diabetes.

The evidence of record demonstrates that the Veteran has currently diagnosed bladder dysfunction.  See August 2008, February 2012, and June 2012 VA examination reports (diagnosing a voiding dysfunction). 

Next, the Board finds that the evidence is at least in equipoise as to whether the bladder neuropathy and dysfunction was caused by the service-connected diabetes mellitus type II.  At an August 2008 VA examination, the Veteran reported urinary and renal incontinence as symptoms of his diabetes mellitus.  The August 2008 VA examiner opined that the Veteran had bladder and bowel dysfunctions because of autonomic neuropathy.  At a February 2012 VA examination, the VA examiner diagnosed the Veteran with a voiding dysfunction and opined that it was etiologically related to the service-connected diabetes mellitus.  Articles, submitted by the Veteran, entitled "Urinary Incontinence in Men," "Sexual and Urologic Problems of Diabetes," "Diabetes and Bladder Problems," and "Treatment of Peripheral Autonomic Dysfunction of the Urinary Bladder" all note that men who have had diabetes for many years may develop nerve damage that affects bladder control.  

Conversely, at a June 2012 VA examination, the VA examiner opined that there was no objective evidence of symptoms that would support a diagnosis of neuropathy or dysfunction of the bladder.  The VA examiner noted that there was objective evidence of benign prostate hypertrophy as well as that the Veteran reported most or all of the "classic" symptoms associated with benign prostate hypertrophy.  The June 2012 VA examiner opined that there was no bladder related diagnosis as benign prostate hypertrophy is not a bladder related diagnosis.

As noted above, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a); see Allen, 7 Vet. App. at 448.  The evidence of record reflects currently bladder dysfunction.  The Board finds that the evidence is in equipoise as to whether the Veteran's bladder dysfunction was caused by the service-connected diabetes mellitus; therefore, resolving reasonable doubt in favor of the Veteran, service connection for bladder neuropathy and dysfunction, as secondary to the service-connected diabetes mellitus type II, is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  The grant of secondary service connection renders moot other theories of service connection.       


ORDER

Service connection for bladder neuropathy and dysfunction, as secondary to the diabetes mellitus type II, is granted.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


